DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant previously filed claims 1-20. Claims 1, 3, 19 and 20 have been amended. Accordingly, claims 1-20 are pending in the current application.
Response to Arguments
Applicant's arguments filed 07/07/2022 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 9-11, and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bove et al. (US 20120249424 A1) in view of Valdivia et al. (US 20180095635 A1).
Regarding Claim 1, Bove et al. teaches: A method comprising:
receiving metadata indicating which portion (Paragraphs 85-86; Paragraph 104; Paragraph 106) of a 360-degree video corresponds to a first viewport of the 360-degree video displayed on a fixed display (Paragraph 43);
tracking an orientation of a mobile device relative to the fixed display (Paragraphs 40-41; Paragraph 43);
determining a second viewport of the 360-degree video synchronized in time and orientation relative to the 360-degree video displayed on the fixed display based on the metadata and the orientation of the mobile device relative to the fixed display (Paragraphs 40-41; Paragraph 43); and
displaying the second viewport on the mobile device (Paragraphs 40-41; Paragraph 43),
wherein determining the second viewport of the 360-degree video comprises determining a virtual mirror viewport of the 360-degree video (Paragraph 27; what is displayed in the video content varies on the content being displayed, this may include a presentation where a “mirror viewport” is presented in a virtual setting).
However, Bove et al. does not explicitly teach the virtual mirror viewport is a mirror reflection of the content of the second viewport. 
Valdivia et al., however, teaches that the virtual mirror viewport is a mirror reflection of the content of the second viewport (Paragraph 14; Paragraph 107; Paragraph 139; Paragraphs 148-149).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the display method of Bove et al. to include the virtual mirror as taught in Valdivia et al. above, in order to allow users to view and alter their avatars (See Valdivia et al. Paragraph 14).
Regarding Claim 2, Bove et al. and Valdivia et al. teach: The method of claim 1, wherein determining the second viewport comprises: determining a first angle from the orientation of the mobile device relative to the fixed display; determining a second angle from a center of the first viewport of the 360-degree video displayed on the fixed display; and orienting, for the second angle, the 360-degree video synchronized in time and space to generate the second viewport (Paragraph 29; Paragraph 40-43; Paragraphs 51-53).
Regarding Claim 3, Bove et al. and Valdivia et al. teach: The method of claim 1,  wherein determining the virtual mirror viewport of the 360-degree video (Paragraph 27) comprises: determining a first center compass heading corresponding to the first viewport of the 360-degree video; determining a second center compass heading relative to the first center compass heading; and determining the virtual mirror viewport as a viewport of the 360-degree video corresponding to the second center compass heading (Paragraph 27; Paragraphs 50-58).
However, Bove et al. does not explicitly teach wherein determining a second center compass heading as a 180-degree mirror heading of the first center compass heading.
Valdivia et al., however, teaches determining a second center compass heading as a 180-degree mirror heading of the first center compass heading (Paragraph 14; Paragraph 107; Paragraph 139; Paragraphs 148-149).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the display method of Bove et al. to include the virtual mirror as taught in Valdivia et al. above, in order to allow users to view and alter their avatars (See Valdivia et al. Paragraph 14).
Regarding Claim 4, Bove et al. and Valdivia et al. teach: The method of claim 1, wherein determining the second viewport of the 360-degree video comprises selecting a location of a virtual mirror corresponding to a portion of the 360-degree video displayed on the fixed display (Paragraph 27; what is displayed in the video content varies on the content being displayed, this may include a presentation where a “mirror viewport” is presented in a virtual setting; Paragraph 29; Paragraph 40-43; Paragraphs 51-53).
Regarding Claim 5, Bove et al. and Valdivia et al. teach: The method of claim 4, wherein displaying the second viewport of the 360-degree video comprises rendering a portion of the 360-degree video corresponding to the location of the virtual mirror (Paragraph 27; what is displayed in the video content varies on the content being displayed, this may include a presentation where a “mirror viewport” is presented in a virtual setting; Paragraph 29; Paragraph 40-43; Paragraphs 51-53).
Regarding Claim 6, Bove et al. and Valdivia et al. teach: The method of claim 1, further comprising: recording an image from a front-facing camera of a mobile device to generate a recorded image; and overlaying the recorded image on the second viewport to generate an updated second viewport, wherein displaying the second viewport displays the updated second viewport (Paragraph 41; Paragraph 53; Paragraph 105; this calibrates the handheld device with the fixed display using a camera on the display which may inherently be front facing, the calibration is done by comparing the calibration image to inertial data and relating it to the display of the viewports).
Regarding Claim 9, Bove et al. and Valdivia et al. teach: The method of claim 1, further comprising: selecting an object within the second viewport of the 360-degree video as a virtual mirror object, wherein displaying the second viewport comprises replacing the virtual mirror object with a portion of the first viewport of the 360-degree video (Paragraph 27; what is displayed in the video content varies on the content being displayed, this may include a presentation where a “mirror viewport” is presented in a virtual setting; Paragraph 29; Paragraph 40-43; Paragraphs 51-53; Paragraph 101).
Regarding Claim 10, Bove et al. and Valdivia et al. teach: The method of claim 1, further comprising: selecting an object within the 360-degree video as a virtual mirror object; and replacing the virtual mirror object with a portion of the first viewport of the 360-degree video, wherein displaying the second viewport comprises displaying the virtual mirror object replaced with the portion of the first viewport of the 360-degree video (Paragraph 27; what is displayed in the video content varies on the content being displayed, this may include a presentation where a “mirror viewport” is presented in a virtual setting; Paragraph 29; Paragraph 40-43; Paragraphs 51-53; Paragraph 101)
Regarding Claim 11, Bove et al. and Valdivia et al. teach: The method of claim 1, wherein the second viewport is a virtual mirror of the first viewport (Paragraph 27; what is displayed in the video content varies on the content being displayed, this may include a presentation where a “mirror viewport” is presented in a virtual setting; Paragraph 29; Paragraph 40-43; Paragraphs 51-53; Paragraph 101).
Regarding Claim 13, Bove et al. and Valdivia et al. teach: The method of claim 1, wherein determining the second viewport of the 360-degree video comprises: capturing an image of the 360-degree video displayed on the fixed display to generate a captured image; determining a first time instant that the captured image is captured; determining a second time instant that a first portion of the 360-degree video corresponding to the captured image is displayed; determining a time delay as the difference between the first time instant and the second time instant; time-adjusting the second viewport based on the time delay to generate a time-adjusted viewport; and displaying the time-adjusted viewport on the mobile device (Paragraph 59; Paragraphs 61-62).
Regarding Claim 14, Bove et al. and Valdivia et al. teach: The method of claim 1, wherein tracking the orientation of the mobile device relative to the fixed display comprises: determining a first direction of the mobile device when the fixed display is parallel to the mobile device at a first time; determining a second direction of the mobile device at a second time; determining a heading difference between the first direction and the second direction; and storing the heading difference as the orientation of the mobile device relative to the fixed display (Paragraph 29; Paragraph 40-43; Paragraphs 51-53).
Regarding Claim 15, Bove et al. and Valdivia et al. teach: The method of claim 1, wherein tracking the orientation of the mobile device relative to the fixed display comprises: determining a first direction of the mobile device relative to the fixed display at a first time; determining a second direction of the mobile device relative to the fixed display at a second time; determining a heading difference between the first direction and the second direction; and storing the heading difference as the orientation of the mobile device relative to the fixed display (Paragraph 29; Paragraph 40-43; Paragraphs 51-57).
Regarding Claim 16, Bove et al. and Valdivia et al. teach: The method of claim 1, wherein the metadata comprises a media presentation description file (Paragraph 29; Paragraph 40-43; Paragraphs 51-57).
Regarding Claim 17, Bove et al. and Valdivia et al. teach: The method of claim 1, wherein the metadata indicates a change in spatial location of the first viewport of the 360-degree video (Paragraph 29; Paragraph 40-43; Paragraphs 51-57).
Regarding Claim 18, Bove et al. and Valdivia et al. teach: The method of claim 1, wherein receiving metadata indicating which portion of the 360-degree video corresponds to the first viewport of the 360-degree video displayed on the fixed display further comprises receiving metadata indicating the extent to which the portion of the 360-degree video corresponding to the first viewport of the 360-degree video is changing with time (Paragraph 29; Paragraph 40-43; Paragraphs 51-57).
Claim 19 is drawn to the apparatus corresponding to the method claim 1, and as such is rejected for similar reasons as used above. Bove et al. further teaches: An apparatus comprising: a processor; and a non-transitory computer-readable medium storing instructions that are operative, when executed by the processor (Paragraphs 104-107).
Claim 20 has limitations that are similar to those rejected in claim 1 above, and is rejected for similar reasons as used above.
Claims 7, 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bove et al. (US 20120249424 A1) in view of Valdivia et al. (US 20180095635 A1) as relied upon in the rejection of claims 1-6, 9-11, and 13-20 above, and further in view of Schmidt et al. (US 20170109122 A1).
Regarding Claim 7, Bove et al. and Valdivia et al. teach: The method of claim 1, however Bove et al. does and Valdivia et al. does not explicitly teach recording an image from a front-facing camera of a mobile device to generate a recorded image; and displaying the recorded image as an overlay over the second viewport on the mobile device.
Schmidt et al., however, teaches recording an image from a front-facing camera of a mobile device to generate a recorded image; and displaying the recorded image as an overlay over the second viewport on the mobile device (Paragraph 32).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the display method of Bove et al. to include the overlaying of a front-facing image on a virtual display as taught in Schmidt et al. above, in order to insert a view of the user into the screencast video (See Schmidt et al. Paragraph 58).
Regarding Claim 8, Bove et al. and Schmidt et al. teach: The method of claim 7, Bove et al. further teaches that wherein the second viewport is a virtual mirror of the first viewport (Paragraph 27; what is displayed in the video content varies on the content being displayed, this may include a presentation where a “mirror viewport” is presented in a virtual setting; Paragraph 29; Paragraph 40-43; Paragraphs 51-53; Paragraph 101).
Regarding Claim 12, Bove et al. and Valdivia et al. teach: The method of claim 1, however Bove et al. does not teach recording an image from a front-facing camera of a mobile device to generate a recorded image; determining a boundary of a user in the recorded image to generate a shape of the user; cropping the recorded image by tracing the shape of the user to generate a cropped image; and displaying the cropped image as an overlay over the second viewport on the mobile device.
Schmidt et al., however, teaches recording an image from a front-facing camera of a mobile device to generate a recorded image; determining a boundary of a user in the recorded image to generate a shape of the user; cropping the recorded image by tracing the shape of the user to generate a cropped image; and displaying the cropped image as an overlay over the second viewport on the mobile device (Paragraph 32; Paragraphs 57-58).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the display method of Bove et al. to include the overlaying of a front-facing image on a virtual display as taught in Schmidt et al. above, in order to insert a view of the user into the screencast video (See Schmidt et al. Paragraph 58).
Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN MAHMUD whose telephone number is (571)272-7712.  The examiner can normally be reached on 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARHAN MAHMUD/Primary Examiner, Art Unit 2483